FIRST AMENDMENT TO THE TYSON FOODS, INC. EMPLOYEE STOCK PURCHASE PLAN (as Amended and Restated as of October 1, 2008) THIS FIRST AMENDMENT is made this 20th day of November, 2009, by TYSON FOODS, INC., a corporation duly organized and existing under the laws of the State of Delaware (the “Tyson”). W I T N E S S E T H: WHEREAS, Tyson maintains the Tyson Foods, Inc. Employee Stock Purchase Plan, as amended and restated effective October 1, 2008 (the “Plan”); WHEREAS, Tyson desires to amend the Plan primarily to provide that all matching contributions thereunder shall be credited under the Plan, as compared to the current practice of allocating matching contributions on behalf of certain eligible participants under a tax-qualified retirement plan maintained by Tyson, subject to the parameters further specified herein; and WHEREAS, the Board of Directors of Tyson has authorized and approved the adoption of these amendments. NOW, THEREFORE, Tyson does hereby amend the Plan, effective for pay periods beginning on and after December 27, 2009, as follows: 1.By deleting Section 4.1(d) in its entirety and substituting therefor the following: “(d)Notwithstanding any other provisions of the Plan to the contrary, matching contributions shall be allocated to otherwise eligible Participants in accordance with the following provisions: (i)Participants who otherwise are entitled to matching contributions under this Plan shall have such contributions made to a matching account under the Plan. (ii)Tyson retains the discretion to suspend for any specific or indefinite periods of time the making of matching contributions hereunder to otherwise eligible Participants as may from time to time be determined to be in the best interests of Tyson by its Board of Directors (or any committee thereof).Any such suspension of matching contributions may be applied to all eligible Participants or to one or more identifiable classes of employees and may be implemented at any time.Participants affected by any such suspension shall be notified of the implementation, and lifting, of the suspension, in each case as soon as administratively practicable.Any affected Participant shall not be entitled to matching contributions for the Pay Periods (or other periods of time) during which the suspension is effective, as determined by the Board of Directors of Tyson (or any committee thereof).” 2.By deleting Section 6.2(a) in its entirety and substituting therefore the following: “(a)[Reserved.]” 3.By deleting Section 9.5 in its entirety and substituting therefore the following: “9.5Notices.
